                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:19-CV-00467-BO

 Justin J. White,

                         Plaintiff,

 v.                                                                      Order

 Vance County, North Carolina, et al.,

                         Defendants.


        In the latest of a series of acrimonious filings from both parties, Plaintiff Justin J. White

asks the court to strike an amended response memorandum filed by Defendants. D.E. 46. White

claims that Rule 12(f) allows the court to take this action. But that rule only applies to pleadings,

and the document at issue is not one. So White’s motion is denied.

        Rule 12(f) provides that a court may “strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). By its terms, this

rule is limited to pleadings, a word that has a specific definition under the federal rules. Only seven

kinds of documents qualify as pleadings:

        1.      a complaint;
        2.      an answer to a complaint;
        3.      an answer to a counterclaim designated as a counterclaim;
        4.      an answer to a crossclaim;
        5.      a third-party complaint;
        6.      an answer to a third-party complaint; and
        7.      if the court orders one, a reply to an answer.

Id. 7(a).

        All other documents are motions or other papers. See id. 7(b). Other portions of the federal

rules reflect this distinction. See, e.g., Fed. R. Civ. P. 5 (entitled “Serving and Filing Pleadings and




             Case 5:19-cv-00467-BO Document 48 Filed 10/23/20 Page 1 of 2
Other Papers”); 5.1(a) (“A party that files a pleading, written motion, or other paper. . .”); 11(a)

(“Every pleading, written motion, and other paper must be signed by at least one attorney of

record[.]”); 11(b) (“By presenting to the court a pleading, written motion, or other paper[.]”); 12(c)

(allowing a motion for judgment on the pleadings “[a]fter the pleadings are closed[.]”). Thus, Rule

12(f) does not provide a mechanism to strike a motion or other paper.

       But even if it did, the court would not strike the amended response. White advances three

reasons why the pleading is improper. The first two reasons allege that the amended response

“mischaracterizes the facts” and “adds no relevant value.” Mot. at 2. Factual disputes and differing

opinions about the weight a court should give to a filing are a regular feature of civil litigation. If

these were valid grounds to strike a filing, the court’s docket would undoubtedly be overflowing

with motions to strike. And the court is not persuaded that the amended filing is untimely. The

amended filing was based on information obtained after the initial timely filing that defense

counsel thought to be relevant.

       When, as here, the relationship between counsel has deteriorated into constant accusations

and recriminations, the filing of one motion to strike often leads to the filing of retaliatory motions

to strike. The court has recently expressed its displeasure with such practices. See Order Denying

Motion to Strike, Dudley v. City of Kinston, No. 4:18-CV-00072-D (E.D.N.C. Oct. 16, 2020), D.E.

142. It is the court’s expectation that the parties will not engage in this unseemly practice.

       White’s motion to strike (D.E. 46) is denied.

Dated:
Dated: October 22, 2020

                                               R OBERT T. NUMBERS, II
                                               ______________________________________
                                               U       STATES
                                                 NITEDT.
                                               Robert         MAGISTRATE
                                                         Numbers,  II       JUDGE
                                               United States Magistrate Judge




                                                  2

           Case 5:19-cv-00467-BO Document 48 Filed 10/23/20 Page 2 of 2
